               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JULIO CESAR RODRIGUEZ,                       )
                                             )
                 Petitioner,                 )
                                             )
                 v.                          )    1:18CV833
                                             )
JACK CLELLAND,                               )
                                             )
                 Respondent.                 )

                                     ORDER

     On October 31, 2018, the United States Magistrate Judge’s

Recommendation was filed and notice was served on Petitioner

pursuant to 28 U.S.C. § 636.     Petitioner filed objections (Doc. 5)

within the time limit prescribed by Section 636.              The court has

reviewed Petitioner’s objections de novo and finds they do not

change the substance of the United States Magistrate Judge’s

Recommendation (Doc. 3), which is affirmed and adopted.

     IT IS THEREFORE ORDERED that this action is DISMISSED sua

sponte without prejudice to Petitioner filing a new petition which

corrects the defects of the current Petition, and that, finding

neither a substantial issue for appeal concerning the denial of a

constitutional     right   nor   a    debatable     procedural   ruling,    a

certificate of appealability is DENIED.


                                                /s/   Thomas D. Schroeder
                                             United States District Judge

December 7, 2018
